Title: To James Madison from Samuel Latham Mitchill, 23 December 1816
From: Mitchill, Samuel Latham
To: Madison, James


        
          Sir
          Newyork, Decr. 23. 1816
        
        The bearer of this note is Dr. Alexander McLeod, a clergyman of much learning, piety and respectability, in the city of newyork. He feels it his duty, on visiting Washington, to pay his respects to the chief magistrate of a free people. I yield to his request, without hesitation; assuring you at the same time of his sound republican sentiments; of which he has given proof in several valuable publications, Allow me to renew the assurance of my high and respectful consideration.
        
          Saml L Mitchill
        
      